258 Ga. 149 (1988)
368 S.E.2d 518
POWELL
v.
STEPHENS.
45268.
Supreme Court of Georgia.
Decided April 6, 1988.
*150 Daniel C. B. Levy, for appellant.
Brennan, Harris & Rominger, Richard A. Rominger, for appellee.
Richard A. Marchetti, Morton G. Forbes, Wiley A. Wasden III, amici curiae.
CLARKE, Presiding Justice.
This case is before us on the question of whether the court erred in denying plaintiff's motion in limine to exclude evidence of recovery of payments from a collateral source. The collateral source rule was abolished in Georgia pursuant to the Tort Reform Act of 1987, OCGA § 51-12-1 et seq. The question before us is whether this abolition should be applied prospectively or retroactively. This question has been decided by this court in Polito v. Holland, 258 Ga. 54 (365 SE2d 273) (1988), in which we held that the abolition of the collateral source rule would be applied prospectively only. The present case is controlled by Polito v. Holland, supra.
Judgment reversed. All the Justices concur.